            Case 2:20-cv-01375-RSM Document 9 Filed 02/08/21 Page 1 of 13




 1                                                             Honorable Ricardo S. Martinez

 2

 3

 4

 5

 6

 7

 8

 9

10                          UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF WASHINGTON AT SEATTLE
11
       CHERYL BISHOP,
12                                               No. 2:20-CV-01375-RSM
                     Plaintiff,
13                                               ANSWER
           v.

14     MONTY WILKINSON, ACTING
       ATTORNEY GENERAL, DEPARTMENT
15     OF JUSTICE, ALCOHOL, TOBACCO,
       FIREARMS & EXPLOSIVES,
16
                     Defendant.
17

18         Defendant Monty Wilkinson (“Defendant”), in his official capacity as the
19
     Acting Attorney General of the United States Department of Justice (“DOJ”) answers
20
     the Complaint (Doc. 1) as follows:
21
     ///
22

23 ///

24
     Answer-1                                                      U.S. Attorney’s Office
     2:20-CV-01375-RSM                                                 105 E. Pine Street
                                                                    Missoula, MT 59801
                                                                           406-542-8851
             Case 2:20-cv-01375-RSM Document 9 Filed 02/08/21 Page 2 of 13




 1                                      NATURE OF CASE
 2
           1.1    Defendant admits Paragraph 1.1 is Plaintiff’s characterization of her
 3
     claims, but Defendant denies Plaintiff is entitled to any relief based on those claims.
 4
                                 ADMINISTRATIVE EXHAUSTION
 5

 6
           2.1    Defendant admits Plaintiff filed a formal individual complaint (ATF-

 7 2020-00774) with Defendant more than 180 days ago, that no hearing has been

 8 scheduled, no appeal has been filed, and a final action has not been taken. Defendant

 9
     denies the remaining allegations in paragraph 2.1.
10
                                   JURISDICTION AND VENUE
11
           3.1    Defendant denies the allegations in paragraph 3.1.
12

13
           3.2    Defendant denies the allegations in paragraph 3.2.

14         3.3    Defendant admits the allegations in paragraph 3.3.

15                                           PARTIES
16
           4.1    Defendant lacks knowledge or information sufficient to form a belief
17
     about the truth of the allegations in paragraph 4.1 regarding Plaintiff’s residency.
18
     Defendant admits Plaintiff is African-American. Defendant admits that from
19

20
     approximately July 2013 to September 3, 2017, Plaintiff was a Special Agent Canine

21 Handler with the Agency, and on September 3, 2017, received a promotion to the

22 position of Group Supervisor.

23

24
     Answer-2                                                          U.S. Attorney’s Office
     2:20-CV-01375-RSM                                                     105 E. Pine Street
                                                                        Missoula, MT 59801
                                                                               406-542-8851
             Case 2:20-cv-01375-RSM Document 9 Filed 02/08/21 Page 3 of 13




 1         4.2    Defendant admits the allegations in paragraph 4.2. At the time the
 2
     Complaint was filed, William P. Barr was the Attorney General of the United States.
 3
     Acting Attorney General Monty Wilkinson is now substituted for former Attorney
 4
     General Barr.
 5

 6
                                              FACTS

 7         5.1    Defendant admits Plaintiff filed an employment discrimination lawsuit in

 8 this Court on April 24, 2018. Defendant admits Plaintiff describes her prior Complaint

 9
     in paragraph 5.1, but Defendant denies the allegations in paragraph 5.1 to the extent
10
     Plaintiff has mischaracterized that previous lawsuit.
11
           5.2    Defendant admits the quoted excerpts appear in Devlin’s deposition
12

13
     transcript, but Defendant denies the allegations in Paragraph 5.2 to the extent that

14 Plaintiff has mischaracterized the content of the deposition transcript.

15         5.3    Defendant admits the allegations in Paragraph 5.3.
16
           5.4    Defendant admits that on November 21, 2019, Devlin sent an email using
17
     his ATF email account, which is attached as Exhibit C. Defendant denies the
18
     allegations in paragraph 5.4 to the extent they mischaracterize the content of the e-
19

20
     mail. Defendant denies the remaining allegations in Paragraph 5.4.

21

22

23

24
     Answer-3                                                          U.S. Attorney’s Office
     2:20-CV-01375-RSM                                                     105 E. Pine Street
                                                                        Missoula, MT 59801
                                                                               406-542-8851
             Case 2:20-cv-01375-RSM Document 9 Filed 02/08/21 Page 4 of 13




 1         5.5    Defendant admits that Devlin’s November 21, 2019 email included
 2
     recipients outside of the ATF. Defendant denies the remaining allegations in
 3
     Paragraph 5.5.
 4
           5.6    Defendant admits that on November 21, 2019, Devlin sent an email using
 5

 6
     his ATF email account and that the excerpted quotes appear in that e-mail. Defendant

 7 admits the Seattle Times article (Exhibit B to the Complaint) was attached to the e-

 8 mail. Defendant denies the allegations in paragraph 5.6 to the extent Plaintiff has

 9
     mischaracterized the content of the e-mail. Defendant denies the remaining allegations
10
     in Paragraph 5.6.
11
           5.7    Defendant lacks knowledge or information sufficient to form a belief
12

13
     about the truth of the first sentence regarding how “the media” obtained Devlin’s

14 name, employment, and photograph. Defendant admits Plaintiff’s lawyer shared her

15 Complaint with the United States Attorney’s Office for the Western District of

16
     Washington. Defendant lacks knowledge or information sufficient to form a belief
17
     about the truth of the second clause of the second sentence as to the mindset of
18
     Plaintiff’s lawyer. Defendant denies all remaining allegations in sentence two of
19

20
     Paragraph 5.7. Defendant admits the allegations in sentences three and four of

21 Paragraph 5.7. Defendant lacks knowledge or information sufficient to form a belief

22

23

24
     Answer-4                                                         U.S. Attorney’s Office
     2:20-CV-01375-RSM                                                    105 E. Pine Street
                                                                       Missoula, MT 59801
                                                                              406-542-8851
             Case 2:20-cv-01375-RSM Document 9 Filed 02/08/21 Page 5 of 13




 1 about the truth of the fifth sentence in paragraph 5.7. Defendant denies the allegations

 2
     in sentence six of Paragraph 5.7.
 3
           5.8    Defendant admits the excerpted quote in paragraph 5.8 appears in
 4
     Devlin’s e-mail, but Defendant denies the allegations in paragraph 5.8 to the extent
 5

 6
     they mischaracterize the contents of the e-mail. Defendant denies the remaining

 7 allegations in Paragraph 5.8.

 8         5.9    Defendant admits that some recipients of Devlin’s email reported the
 9
     email to their superiors. Defendant denies the remaining allegations in sentence one of
10
     Paragraph 5.9. Defendant admits that Devlin’s email was reported up the chain of
11
     command from the Seattle Field Division Special Agent in Charge, to the Deputy
12

13
     Assistant Director, the Assistant Director, and the Associate Deputy Director.

14 Defendant denies the remaining allegations in sentence two of Paragraph 5.9.

15 Defendant admits sentence three of Paragraph 5.9. Defendant denies the allegations in

16
     sentences four, five and six of Paragraph 5.9.
17
           5.10 Defendant denies the allegations in Paragraph 5.10.
18
           5.11 Defendant admits that ATF 2130.3A, Harassment in the Workplace,
19

20
     Section 7, Subparagraph b, describes the roles and responsibilities of supervisors and

21 managers with respect to allegations of harassment in the workplace. Defendant

22

23

24
     Answer-5                                                        U.S. Attorney’s Office
     2:20-CV-01375-RSM                                                   105 E. Pine Street
                                                                      Missoula, MT 59801
                                                                             406-542-8851
             Case 2:20-cv-01375-RSM Document 9 Filed 02/08/21 Page 6 of 13




 1 denies the allegations in Paragraph 5.11 to the extent Plaintiff has mischaracterized

 2
     the content of the ATF 2130.3A.
 3
           5.12 Defendant denies the allegations in Paragraph 5.12.
 4
           5.13 Defendant admits that Pleasants referred Devlin’s email to IAD.
 5

 6
     Defendant denies the allegations in sentence one of Paragraph 5.13 to the extent

 7 Plaintiff has mischaracterized the content of the document. Defendant denies all

 8 remaining allegations in sentence one of Paragraph 5.13. Defendant denies the

 9
     allegations in sentence two of Paragraph 5.13. Defendant admits that IAD referred the
10
     matter to management for action. Defendant denies all remaining allegations in
11
     sentence three of Paragraph 5.13. Defendant denies the allegations in sentences four
12

13
     and five of Paragraph 5.13.

14         5.14 Defendant denies the allegations in sentence one of Paragraph 5.14.

15 Defendant denies the allegations in sentences two, three and four of Paragraph 5.14.

16
     Defendant admits the allegations in sentences five and six of Paragraph 5.14.
17
           5.15 Defendant admits Plaintiff previously filed a lawsuit. Defendant admits
18
     Devlin was deposed during Plaintiff’s previous lawsuit. Defendant denies the
19

20
     allegations in sentences one and two of Paragraph 5.15 to the extent that Plaintiff has

21 mischaracterized the content of the documents. Defendant denies the allegations in

22 sentence three of Paragraph 5.15.

23

24
     Answer-6                                                         U.S. Attorney’s Office
     2:20-CV-01375-RSM                                                    105 E. Pine Street
                                                                       Missoula, MT 59801
                                                                              406-542-8851
             Case 2:20-cv-01375-RSM Document 9 Filed 02/08/21 Page 7 of 13




 1         5.16 Defendant admits that in late April 2016, Plaintiff was asked to serve as
 2
     the acting Resident Agent in Charge in the Eugene, Oregon Field Office. Defendant
 3
     admits Devlin told two Assistant United States Attorneys that Plaintiff was a “train
 4
     wreck.” Defendant denies the remaining allegations in Paragraph 5.16.
 5

 6
           5.17 Defendant admits Plaintiff is African-American and Devlin is Caucasian,

 7 Defendant denies the remaining allegations of sentence one and denies sentence two

 8 of Paragraph 5.17. Defendant admits sentence three of Paragraph 5.17. Defendant

 9
     denies the allegations in sentence four of Paragraph 5.17. Defendant denies the
10
     remaining allegations Paragraph 5.17.
11
                  5.17.1 Defendant denies the allegations in Paragraph 5.17.1.
12

13
                  5.17.2 Defendant denies the allegations in Paragraph 5.17.2.

14                5.17.3 Defendant denies the allegations in Paragraph 5.17.3.

15                5.17.4 Defendant admits Devlin sent emails to agents under his
16
     supervision to include Plaintiff. The emails are in writing and are the best and most
17
     complete representation of their contents. Defendant denies the allegations to the
18
     extent that Plaintiff has mischaracterized the content of the documents and denies the
19

20
     remaining allegations in Paragraph 5.17.4.

21

22

23

24
     Answer-7                                                         U.S. Attorney’s Office
     2:20-CV-01375-RSM                                                    105 E. Pine Street
                                                                       Missoula, MT 59801
                                                                              406-542-8851
             Case 2:20-cv-01375-RSM Document 9 Filed 02/08/21 Page 8 of 13




 1                5.17.5 Defendant admits only that Devlin at one point stated that he has a
 2
     tattoo on his upper arm that he obtained while working undercover. Defendant denies
 3
     all other allegations in Paragraph 5.17.5.
 4
                  5.17.6 Defendant denies the allegations in Paragraph 5.17.6.
 5

 6
           5.18 Defendant denies the allegations in sentences one, two and three of

 7 Paragraph 5.18. Defendant lacks knowledge or information sufficient to form a belief

 8 as to the truth of the allegations in sentences four and five of Paragraph 5.18.

 9
     Responding to sentence 6, Defendant admits Plaintiff advised Nunez of allegations
10
     regarding Devlin in her May 3, 2016 memorandum. Defendant denies all remaining
11
     allegations in sentence 6 of Paragraph 5.18.
12

13
           5.19 Defendant denies the allegations in Paragraph 5.19.

14         5.20 Defendant admits that Plaintiff and Devlin had an email exchange, which

15 is in writing and is the best and most complete representation of its contents.

16
     Defendant denies all other allegations in Paragraph 5.20.
17
           5.21 Defendant admits Plaintiff told Nunez that Devlin was making improper
18
     remarks but denies the remaining allegations in sentence one of Paragraph 5.21. The
19

20
     allegations in sentences two and three of Paragraph 5.21 relate to documents that are

21 the best and most complete representation of their contents; Defendant denies the

22

23

24
     Answer-8                                                        U.S. Attorney’s Office
     2:20-CV-01375-RSM                                                   105 E. Pine Street
                                                                      Missoula, MT 59801
                                                                             406-542-8851
             Case 2:20-cv-01375-RSM Document 9 Filed 02/08/21 Page 9 of 13




 1 allegations to the extent that Plaintiff has mischaracterized the content of the

 2
     documents. Defendant denies the remaining allegations in paragraph 5.21.
 3
           5.22 Defendant denies the allegations in Paragraph 5.22.
 4
           5.23 Defendant admits Paragraph 5.23 the extent that Plaintiff submitted a
 5

 6
     memorandum dated May 3, 2016, to the Special Agent in Charge, Seattle Field

 7 Division, through the Assistant Special Agent in Charge, Seattle Field Division.

 8 Defendant denies all other allegations in Paragraph 5.23.

 9
           5.24 Defendant admits that at some time after Plaintiff submitted her May 3,
10
     2016 memorandum, Plaintiff had a conversation with Dawson regarding her concerns.
11
     Defendant denies all other allegations in Paragraph 5.24.
12

13
           5.25 Defendant denies the allegations in Paragraph 5.25.

14         5.26 Defendant admits only that Dawson and Nunez spoke with Devlin who

15 confirmed that he wore a “German Eagle SS lightning bolt tattoo” that he received to

16
     work undercover with a white supremacist organization. Defendant denies the
17
     remaining allegations in Paragraph 5.26.
18
           5.27 Defendant admits Plaintiff had a prior lawsuit. Plaintiff’s prior complaint
19

20
     is in writing and is the best and most complete representation of its contents.

21 Defendant denies the allegations in sentence one of Paragraph 5.27 to the extent that

22

23

24
     Answer-9                                                          U.S. Attorney’s Office
     2:20-CV-01375-RSM                                                     105 E. Pine Street
                                                                        Missoula, MT 59801
                                                                               406-542-8851
              Case 2:20-cv-01375-RSM Document 9 Filed 02/08/21 Page 10 of 13




 1 Plaintiff has mischaracterized the content of the document. Defendant denies the

 2
     allegations in sentence two of Paragraph 5.27.
 3
             5.28 Defendant denies the allegations in Paragraph 5.28.
 4
             5.29 Defendant admits that Plaintiff had a prior lawsuit. Plaintiff’s prior
 5

 6
     complaint is in writing and is the best and most complete representation of its

 7 contents. Defendant denies the allegations in Paragraph 5.29 to the extent that Plaintiff

 8 has mischaracterized the content of the document.

 9
             5.30 Defendant denies the allegations in Paragraph 5.30.
10
                                              CLAIMS
11
             6.1   Defendant denies the allegations in Paragraph 6.1.
12

13
                                    INJUNCTION ALLEGATIONS

14           7.1   Defendant denies the allegations in Paragraph 7.1.

15                                     REQUEST FOR RELIEF
16
         8.1–8.8 Defendant denies Plaintiff is entitled to the relief requested in paragraphs
17
     8.1 to 8.8.
18
                                         GENERAL DENIAL
19

20
             All allegations not specifically admitted are denied.

21 ///

22 ///

23

24
     Answer-10                                                          U.S. Attorney’s Office
     2:20-CV-01375-RSM                                                      105 E. Pine Street
                                                                         Missoula, MT 59801
                                                                                406-542-8851
               Case 2:20-cv-01375-RSM Document 9 Filed 02/08/21 Page 11 of 13




 1                                   AFFIRMATIVE DEFENSES
 2
           1.      Plaintiff’s Complaint, either in whole or part, fails to state a claim for
 3
     which relief may be granted.
 4
           2.      Plaintiff has waived and/or released her claims in the Complaint through
 5

 6
     her prior complaint, lawsuit, and/or settlement agreement.

 7         3.      Plaintiff is estopped from making the claims alleged in the Complaint.

 8         4.      Plaintiff’s claims may be barred by res judicata and/or collateral estoppel.
 9
           5.      The Court lacks subject matter jurisdiction over some or all of Plaintiff’s
10
     claims.
11
           6.      Plaintiff failed to exhaust her administrative remedies for some or all of
12

13
     her claims.

14         7.      Defendant’s actions, about which Plaintiff now complains, were a just

15 and proper exercise of management discretion, undertaken for fair and honest reasons

16
     in good faith under the circumstances then existing.
17
           8.      Without admitting that any adverse employment action was taken against
18
     Plaintiff, any adverse employment action or decisions by Defendant in connection
19

20
     with Plaintiff’s employment was based on legitimate, non-discriminatory and non-

21 retaliatory reasons.

22

23

24
     Answer-11                                                           U.S. Attorney’s Office
     2:20-CV-01375-RSM                                                       105 E. Pine Street
                                                                          Missoula, MT 59801
                                                                                 406-542-8851
            Case 2:20-cv-01375-RSM Document 9 Filed 02/08/21 Page 12 of 13




 1         9.     Defendant’s actions were taken for non-pretextual reasons and would
 2
     have been taken regardless of any protected conduct.
 3
           10.    Defendant exercised reasonable care to prevent and correct any harassing
 4
     behavior. Defendant exercised reasonable care to prevent and promptly correct any
 5

 6
     workplace discrimination, but Plaintiff unreasonably failed to take advantage of the

 7 corrective or complaint procedures offered by Defendant.

 8         11.    Plaintiff has no damages. To the extent damages exists, Plaintiff failed to
 9
     mitigate damages.
10
           12.    Plaintiff may not recover punitive damages from Defendant. See 42
11
     U.S.C. § 1981a(b)(1).
12

13
           13.    To the extent Plaintiff is entitled to damages, which Defendant denies,

14 Plaintiff’s damages are limited to the statutorily delineated amounts set forth in Title

15 VII. See 42 U.S.C. § 2000-e, et seq.

16
           14.    Plaintiff cannot sue her employer for emotional harm, either intentional
17
     or negligent, as such actions sound in tort and all tort causes of actions by an
18
     employee against her employer are barred by the Federal Employees’ Compensation
19

20
     Act (FECA).

21         WHEREFORE, having fully answered Plaintiff’s Complaint and alleging

22 certain affirmative and other defenses, Defendant prays that Plaintiff’s Complaint be

23

24
     Answer-12                                                         U.S. Attorney’s Office
     2:20-CV-01375-RSM                                                     105 E. Pine Street
                                                                        Missoula, MT 59801
                                                                               406-542-8851
            Case 2:20-cv-01375-RSM Document 9 Filed 02/08/21 Page 13 of 13




 1 dismissed with prejudice, that Plaintiff take nothing by her Complaint, and that the

 2
     Court grants any further relief it deems just and equitable.
 3
           DATED this 8th day of February 2021.
 4
                                            LEIF M. JOHNSON
 5                                          Acting United States Attorney
 6

 7                                          By: s/ Mark Steger Smith
                                            By: s/ Randy J. Tanner
 8
                                            Mark Steger Smith, #4160
 9                                          Randy J. Tanner, #11609
                                            Assistant U. S. Attorneys
10
                                            U.S. Attorney’s Office
11                                          105 E. Pine, 2nd Floor
                                            Missoula, MT 59802
12                                          Phone: (406) 329-4268
                                            FAX: (406) 542-1476
13
                                            Email: mark.smith3@usdoj.gov
14                                                 randy.tanner@usdoj.gov
                                            Attorneys for Defendant
15                                          Acting Under Authority Conferred by
                                            28 U.S.C. § 515
16

17

18

19

20

21

22

23

24
     Answer-13                                                      U.S. Attorney’s Office
     2:20-CV-01375-RSM                                                  105 E. Pine Street
                                                                     Missoula, MT 59801
                                                                            406-542-8851
